DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 11/16/2020 has been entered and considered for this Office Action.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given Mr. Eckhard H. Kuesters (Reg. No. 28,870) on 3/10/2021.
The application has been amended as follows.
IN THE CLAIMS:
Claim 1 (Currently Amended): An ultrasound probe comprising:
a plurality of transducer elements:
generate a plurality of first echo signals respectively by receiving, at a first time at each respective transducer element of the plurality of transducer elements, a reflected wave of a first ultrasound wave, and [[to]]
generate a plurality of second echo signals respectively by receiving, at a second time at each respective transducer element of the plurality of transducer elements, a reflected wave of a second ultrasound wave corresponding to an ultrasound wave obtained by reversing a phase of the first ultrasound wave, wherein the second time is different than the first time;
phase reversal processing circuitry configured to reverse [[a]] phases of only the plurality second echo signals
delay processing circuitry configured to delay the plurality of first echo signals and the plurality of phase-reversed second echo signals

Claim 2 (Currently Amended): The ultrasound probe according to claim 1, wherein the phase reversal processing circuitry comprises a plurality of phase reversal processing circuits and the delay processing circuitry comprises a plurality of delay processing circuits, and
wherein [[each]]the plurality of transducer elements are configured to output[[s]] said plurality of first echo signals to the plurality of phase reversal processing circuits respectively, and the plurality of phase reversal circuits are configured to output said plurality of first echo signals to the plurality of delay processing circuits respectively, and
wherein the plurality of transducer elements are configured to output said plurality of second echo signals to  plurality of phase reversal processing circuit[[ry]]s respectively, and the plurality of phase reversal processing circuits are configured to output said plurality of phase-reversed second echo signals to the plurality of delay processing circuit[[ry]]s respectively.

Claim 3 (Currently Amended) The ultrasound probe according to claim 1, wherein the phase reversal processing circuitry is configured to amplify the plurality of first echo signals and the plurality of phase-reversed second echo signals, and the delay processing circuitry is configured to delay the amplified plurality of first echo signals and the amplified plurality of phase-reversed second echo signals

Claim 4 (Currently Amended): The ultrasound probe according to claim 1, further comprising:
adding circuitry configured to generate a first addition signal by adding together two or more delayed first echo signals, of the delayed plurality of first echo signals, corresponding to transducer elements of the plurality of transducer elements and to generate a second addition signal by adding together two or more , of the delayed plurality of phase-reversed second echo signals, corresponding to said two or more 

Claim 5 (Currently Amended): The ultrasound probe according to claim 4, further comprising:
subtracting circuitry configured to generate an image signal by performing a subtracting process on the first addition signal and the second addition signal.

Claim 6 (Currently Amended): The ultrasound probe according to claim 1, further comprising:


a wiring connecting together the power source circuitry, the phase reversal processing circuitry, and the delay processing circuitry, [[and]]
wherein the power source circuitry is configured to apply a voltage , thereby operating the phase reversal processing circuitry and the delay processing circuitry, and
wherein the delay processing circuitry is analog circuitry.

Claim 7 (Currently Amended): The ultrasound probe according to claim 4, further comprising:


a wiring connecting together the power source circuitry, the phase reversal processing circuitry, the delay processing circuitry, and the adding circuitry, [[and]]
wherein the power source circuitry is configured to apply a voltage , thereby operating the phase reversal processing circuitry, the delay processing circuitry, and the adding circuitry and
wherein the delay processing circuitry is analog circuitry.

Claim 8 (Currently Amended): The ultrasound probe according to claim 1, further comprising:
controlling circuitry configured to transmit, to the delay processing circuitry, a digital control signal having a waveform which periodically changes and which controls the delay of the plurality of first echo signal and the plurality of phase-reversed second echo signals realized by the delay processing circuitry.

Claim 9 (Currently Amended) An ultrasound diagnosis apparatus comprising:
an ultrasound probe including:
a plurality of transducer elements:
generate a plurality of first echo signals respectively by receiving, at a first time at each respective transducer element of the plurality of transducer elements, a reflected wave of a first ultrasound wave and, [[to]]
generate a plurality of second echo signals respectively by receiving, at a second time at each respective transducer element of the plurality of transducer elements, a reflected wave of a second ultrasound wave corresponding to an ultrasound wave obtained by reversing a phase of the first ultrasound wave, wherein the second time is different than the first time;
phase reversal processing circuitry configured to reverse [[a]] phases of only the plurality of second echo signals,
delay processing circuitry configured to delay the plurality of first echo signals and the plurality of phase-reversed second echo signals
adding circuitry configured to:
 delayed first echo signals, of the delayed plurality of first echo signals, corresponding to two or more transducer elements of the plurality of transducer elements, and [[to]]
generate a second addition signal by adding together two or more, of the delayed plurality of phase-reversed second echo signals, corresponding to said two or more 
subtracting circuitry configured to generate an image signal by performing a subtracting process 

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of the claimed invention does not teach or reasonably suggest an ultrasound probe comprising:
a plurality of transducer elements configured to:
generate a plurality of second echo signals respectively by receiving, at a second time at each respective transducer element of the plurality of transducer elements, a reflected wave of a second ultrasound wave corresponding to an ultrasound wave obtained by reversing a phase of the first ultrasound wave, wherein the second time is different than the first time; and
phase reversal processing circuitry configured to reverse phases of only the plurality second echo signals.

Kawagishi et al., US 2003/0176792 A1 teaches an ultrasound probe (11) comprising:
a plurality of transducer elements (“11 denotes an ultrasonic probe including plural transducer elements”, ¶ [0040]) configured to:
generate a plurality of first echo signals respectively by receiving, at a first time at each respective transducer element of the plurality of transducer elements, a reflected wave of a first ultrasound wave (“To the transducer elements of this ultrasonic probe 11, transmission pulse voltage is applied from a pulser/preamplifier unit 15 under a transmission condition that MI is 0.6 or less. The transducer elements convert the electrical oscillation to mechanical vibration. This causes generation of ultrasonic waves having a frequency band centering a fundamental frequency ω1 from the transducer elements.” ¶ [0040]; “Ultrasonic waves are transmitted to a subject from the probe 11 connected to the apparatus body 12. The ultrasonic waves are reflected back to the probe 11 as an echo and are converted to electric signals by the transducer elements. This echo includes a fundamental component of a band centered at the fundamental wave, and a harmonic component of a band centered at a frequency that is an integral multiple of the fundamental frequency, in this case, twice the fundamental frequency.” ¶ [0041]
generate a plurality of second echo signals respectively by receiving, at a second time at each respective transducer element of the plurality of transducer elements, a reflected wave of a second ultrasound wave corresponding to an ultrasound wave obtained by reversing a phase of the first ultrasound wave, wherein the second time is different than the first time (“In this phase inversion/filter method, a harmonic component is extracted by a phase inversion method, theoretically without including a residual fundamental component, while a fundamental component is extracted by a filter. In the phase inversion method, transmission of ultrasonic waves and reception of echo are carried out twice on each ultrasonic scanning line. In one transmission, ultrasonic waves are transmitted with a positive waveform as shown in FIG. 3A. In the other transmission, ultrasonic waves are transmitted with a negative waveform as shown in FIG. 3B. In other words, there is a 180 degree phase difference between the first and the second ultrasonic waves.” ¶ [0048]; “FIG. 4A shows the spectrum of a received signal received from the positive transmission. FIG. 4B shows the spectrum of a received signal received from the negative transmission.” ¶ [0049]).
delay processing circuitry (reception delay circuit 16, Fig. 1) configured to delay the plurality of first echo signals and the plurality of second echo signals (“The reception delay circuit 16 is configured to perform beam forming (phasing addition processing) in reception and controlling the direction and convergence of an ultrasonic beam. The reception delay circuit 16 may include plural circuit sets in order to form plural beams and simultaneously receive the ultrasonic beams in parallel. The received signal is sampled with a sampling frequency suitable for signal processing and then converted to a digital signal, thus forming a beam.” ¶ [0042]).

Kawagishi et al., however, does not teach or reasonably suggest the claimed phase reversal processing circuitry.

Robinson et al., US 2005/0131299 A1 teaches an ultrasound probe (“transducer”, see annotated Fig. 5B below) comprising:
a plurality of transducer elements (see annotated Fig. 5B below
generate a plurality of first echo signals (non-inverted signal as discussed below) respectively by receiving, at a first time at each respective transducer element of the plurality of transducer elements, a reflected wave of a first ultrasound wave, and
generate a plurality of second echo signals (inverted signal as discussed below) respectively by receiving, at the first time at each respective transducer element of the plurality of transducer elements, the reflected wave of the first ultrasound wave; and
phase reversal processing circuitry (pre-amplifier 241, Fig. 5B) configured to reverse phases of only the plurality second echo signals (“Also similarly to FIG. 5A, the pre-amplifier 241 of the preferred embodiment in FIG. 5B produces two amplified signals, a non-inverted signal which is input into analog delay 242, and an inverted signal which is input to duplicate analog delay 542.” ¶ [0052]); and
delay processing circuitry (242 and 542, Fig. 5B) configured to delay the plurality of first echo signals and the plurality of phase-reversed second echo signals (“a non-inverted signal which is input into analog delay 242, and an inverted signal which is input to duplicate analog delay 542. Analog delay 242 and duplicate analog delay 542 both receive the same control signals from control 244 so that the actions of both analog delays are the same.” ¶ [0052]).


Robinson et al., however, does not teach or reasonably suggest that the plurality of second echo signals is generated by respectively receiving, at a second time at each respective transducer element of the plurality of transducer elements, a reflected wave of a second ultrasound wave corresponding to an ultrasound wave obtained by reversing a phase of the first ultrasound wave, wherein the second time is different than the first time.
Even if the ordinarily skilled artisan combined Kawagishi et al. with Robinson et al., the ordinarily skilled artisan would not have combined them in such a way to result in the claimed invention for the following reasons.
Since the phase reversal processing circuitry of Robinson et al. makes a copy of the incoming echo signal and inverts the copy (i.e., generates inverted (reversed) and non-inverted (non-reversed) versions of the incoming echo signal), and Kawagishi et al. has two incoming signals generated from reflections of two different ultrasound waves 
In other words, at the first time (i.e., when the first ultrasound wave is received), the transducer elements generate the first echo signals. The phase reversal circuitry then generates inverted (reversed) and non-inverted (non-reversed) versions of the first echo signals.
At the second time (i.e., when the second ultrasound wave (which corresponds to an ultrasound wave obtained by reversing a phase of the first ultrasound wave) is received), the transducer elements generate the second echo signals. The phase reversal circuitry then generates inverted (reversed) and non-inverted (non-reversed) versions of the second echo signals.
In this sense, the modification would not have resulted in a phase reversal processing circuitry configured to reverse phases of only the plurality second echo signals because the phase reversal processing circuitry would invert/reverse the phases of both the first echo signals and the second echo signals as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793     

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793